JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on appel*443lant’s brief. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order, entered March 3, 2005, dismissing the complaint for failure to state a claim, be affirmed. Because appellant filed the same lawsuit previously, he is barred, by the doctrine of res judicata, from re-litigating the same claims. See Apotex, Inc. v. FDA, 393 F.3d 210, 217 (D.C.Cir.2004) (citations omitted) (judgment on merits in prior suit bars second suit involving identical parties based on same cause of action).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.